Exhibit 10.2.85
LONG-TERM INCENTIVE PLAN OF GENON ENERGY, INC.
(As Established Effective January 1, 2001)
Termination Amendment
          GenOn Energy, Inc., a Delaware corporation, formerly known as RRI
Energy, Inc. (the “Company”), having established the Long-Term Incentive Plan of
GenOn Energy, Inc., as established effective January 1, 2001, and as thereafter
amended (the “Plan”), and having reserved the right under Section 13 thereof to
amend and terminate the Plan, does hereby amend and terminate the Plan,
effective as of the dates set forth below:
          1. Effective as of December 3, 2010, the Plan is hereby amended (i) to
change the name of the Plan to the “Long-Term Incentive Plan of GenOn Energy,
Inc.,” (ii) to change all references in the Plan to RRI Energy, Inc. with GenOn
Energy, Inc., and (iii) as otherwise necessary to reflect the foregoing.
          2. Effective as of December 3, 2010, the Plan is hereby terminated by
adding the following new Section 21 to the Plan:
     “21. TERMINATION. This Plan is terminated as of December 3, 2010 (the
‘Termination Date’), and no further awards shall be granted on or after the
Termination Date; provided, however, that any Awards outstanding as of the
Termination Date shall remain outstanding and subject to the terms and
conditions of this Plan and the applicable Award Agreements.”
          IN WITNESS WHEREOF, GenOn Energy, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy thereof, this 8th day of December, 2010, but
effective as of the dates set forth above.

            GENON ENERGY, INC.
      By:   /s/ Karen D. Taylor         Karen D. Taylor        Senior Vice
President-Human Resources
and Administration   

 